                        IN THE UNITED STATES DISTRICT
                          COURT EASTERN DISTRICT OF
                                 WISCONSIN

The ESTATE OF SYLVILLE K. SMITH, by         )
Personal Representative Mildred Haynes,     )   No. 17-cv-862
Patrick Smith, and Mildred Haynes, on her   )
own behalf,                                 )
                                            )
          Plaintiffs,                       )    JURY TRIAL DEMANDED
                                            )
           v.                               )
                                            )
CITY OF MILWAUKEE, WISCONSIN                )
and DOMINIQUE HEAGGAN-BROWN,                )
                                            )
         Defendants.                        )




                            EXHIBIT 41
                               Gibbs Trial Testimony




David B. Owens
Danielle Hamilton
LOEVY & LOEVY
311 N. Aberdeen St, Third FL
Chicago, IL 60607
(312) 243-5900




       Case 2:17-cv-00862-LA Filed 06/14/19 Page 1 of 43 Document 50-44
 1   STATE OF WISCONSIN         CIRCUIT COURT        MILWAUKEE COUNTY
                                  BRANCH 30
 2
     --------------------------------------------------------
 3
     STATE OF WISCONSIN,
 4
                             Plaintiff,
 5
            vs.                            Case No. 2016-CF-005562
 6
     DOMINIQUE L. HEAGGAN-BROWN,
 7
                             Defendant.
 8
     --------------------------------------------------------
 9
                           JURY TRIAL - ALL DAY
10
     --------------------------------------------------------
11
     JUNE 16, 2017                             HON. JEFFREY A. CONEN,
12                                             Circuit Court Judge,
     LAURELL L. BRESLOW-COLLIEN, RPR           presiding.
13   Official Court Reporter

14
     CHARGES:
15   Count 1: First-Degree Reckless Homicide

16

17

18
19                        A P P E A R A N C E S:

20   JOHN T. CHISHOLM, District Attorney, and BENJAMIN
     LINDSAY, Assistant District Attorney, appeared on behalf
21   of the State of Wisconsin.

22   STEVEN R. KOHN and JONATHAN C. SMITH, Attorneys at Law,
     appeared on behalf of the Defendant.
23
     DOMINIQUE L. HEAGGAN-BROWN, Defendant, was present in
24   custody.

25   ALSO PRESENT:     J. Michael Damarco, Investigator


                                  1

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 2 of 43 Document 50-44004333
 1                                I N D E X

 2   WITNESS                                                        PAGE

 3   SPECIAL AGENT RAYMOND GIBBS

 4         Direct Examination by Mr. Chisholm ..............            8

 5         Cross-Examination by Mr. Smith .................. 38

 6         Redirect Examination by Mr. Chisholm ............ 39

 7   JESSICA LELINSKI, M.D.

 8         Direct Examination by Mr. Lindsay ............... 43

 9   MARK SIMONSON

10         Direct Examination by Mr. Lindsay ............... 58

11   STATE RESTS ........................................ 70

12   DEFENSE MOTION ..................................... 70

13   NOON RECESS ........................................ 72

14   COLLOQUY WITH DEFENDANT ............................ 73

15

16
                               E X H I B I T S
17
     NO.      DESCRIPTION                             ID'D          RCV'D
18
     53       DCI Report of the Heaggan-Brown
19            Interview ........................ 11 ........ 42

20   54       Autopsy Protocol ................. 46 ........ 56

21   55       Toxicology Report ................ 55 ........ 56

22   56       Photograph ....................... 48 ........ 54

23   57       Photograph ....................... 48 ........ 54

24   58       Photograph ....................... 48 ........ 54

25   59       Photograph ....................... 48 ........ 54


                                  2

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 3 of 43 Document 50-44004334
 1                     E X H I B I T S (continued)

 2   NO.     DESCRIPTION                              ID'D          RCV'D

 3   60      Photograph ....................... 49 ........ 54

 4   61      Photograph ....................... 51 ........ 54

 5   62      Bullet Recovered at Autopsy ...... 53 ........ 56

 6   63      Ballistics Report ................ 61 ........ 68

 7   65      Box Containing the Test-Fired
             Cartridge Cases and Bullets ...... 60 ........ 68
 8
     69      Box Containing Test-Fired Bullets
 9           and Cartridge Cases .............. 62 ........ 68

10   74      Photograph ....................... 51 ........ 52

11

12

13

14

15

16

17

18
19

20
21

22

23
24

25


                                  3

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 4 of 43 Document 50-44004335
 1                        TRANSCRIPT OF PROCEEDINGS         (9:47 a.m.)

 2                        THE CLERK:     Case No. 16-CF-5562, State

 3          of Wisconsin vs. Dominique L. Heaggan-Brown,

 4          first-degree reckless homicide.          Matter is here

 5          for a jury trial.         Appearances.

 6                        MR. CHISHOLM:     John Chisholm on behalf

 7          of the State; Ben Lindsay assisting.           Good

 8          morning, Your Honor.

 9                        THE COURT:     Good morning.

10                        MR. SMITH:     Good morning, Your Honor.

11          Attorneys Jonathan Smith and Steven Kohn on behalf

12          of Mr. Heaggan-Brown who is present.

13                        THE COURT:     All right.    Good morning.

14          We had a -- excuse me.         I think we have a

15          stipulation on a handful of issues that we are

16          going to try to wrap up with the jury.            Do we want

17          to make a record of that before the jury comes

18          out?

19                        MR. SMITH:     Sure.

20                        MR. LINDSAY:     Sure, Your Honor.       The

21          State is submitting a stipulation signed by

22          Mr. Chisholm, Mr. Smith, and Mr. Heaggan-Brown as

23          Exhibit No. 73.      It reads as follows that:         "The

24          parties agree and stipulate that at or about

25          5 p.m. on August 13th, 2016, forensic investigator


                                  4

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 5 of 43 Document 50-44004336
 1          Crystal Green, an employee of the Milwaukee County

 2          Medical Examiner's Office, arrived at 3216 North

 3          44th Street in the city and county of Milwaukee.

 4          There she examined the condition and took custody

 5          of the body of the decedent, Sylville K. Smith.

 6          Investigator Green facilitated the Milwaukee Fire

 7          Department med unit's transportation of

 8          Mr. Smith's body to the medical examiner's office.

 9          The Milwaukee Fire Department med unit was

10          escorted by the Wisconsin Department of Justice,

11          Division of Criminal Investigation, and arrived at

12          the medical office -- medical examiner's office in

13          the same condition."

14                        Pursuant to this stipulation, the State

15          will not be calling additional witnesses to

16          establish either the chain of custody of the

17          decedent's body or the condition of the body when

18          it arrived at the medical examiner's office.

19                        THE COURT:     All right.    And so that is

20          agreed to, Mr. Smith?

21                        MR. SMITH:     It is.

22                        THE COURT:     And Mr. Heaggan-Brown,

23          you're in agreement?

24                        THE DEFENDANT:      Yes.

25                        THE COURT:     All right.    I appreciate


                                  5

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 6 of 43 Document 50-44004337
 1          it.     Thank you.

 2                        So are you going to read that to the

 3          jury since that actually goes to your part of the

 4          case?

 5                        MR. LINDSAY:     I will read it.

 6                        THE COURT:     And I will advise the jury

 7          that this will be conclusive proved.

 8                        MR. LINDSAY:     I will read that right

 9          before the medical examiners and formally move it

10          in at that time.

11                        THE COURT:     That's fine.     Perfect.     So

12          the stipulation has the approval of the Court.

13                        And anything else we need to do?

14                        MR. CHISHOLM:     Nothing from the State,

15          Judge.

16                        THE COURT:     All right.     So medical

17          examiner first?

18                        MR. CHISHOLM:     Actually, we're going to

19          start with Special Agent Ray Gibbs who's in court

20          right now.

21                        THE COURT:     Perfect.    And then medical

22          examiner and Mr. Simonson and then you're done?

23                        MR. CHISHOLM:     That's correct.

24                        THE COURT:     Okay, very good.      So we

25          should be done by noon.


                                  6

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 7 of 43 Document 50-44004338
 1                        MR. CHISHOLM:      I believe so.

 2                        THE COURT:     Let's bring them in.

 3                        THE BAILIFF:     All rise for the jury.

 4                        (The jury entered the courtroom.)

 5                        THE BAILIFF:     You may be seated.

 6                        THE COURT:     Everyone's comfortable and

 7          we're all set.      All right.     Good morning, ladies

 8          and gentlemen.      Hope you had a good evening and

 9          everything went well.        We're still very much on

10          track to be done today with a good portion of the

11          trial, and then we have one witness that will be

12          available for testimony on Monday, which will take

13          us into Monday, and then again instructions and

14          argument hopefully by Monday afternoon, and then

15          deliberations until a verdict's reached.            So we're

16          still on track.

17                        Your next witness.

18                        MR. CHISHOLM:      Thank you, Your Honor.

19          Good morning, ladies and gentlemen.           The State's

20          first witness this morning is Special Agent

21          Raymond Gibbs.

22                        THE COURT:     All right.     Could you

23          stand, please?

24                        AGENT GIBBS:     Certainly.

25                        THE COURT:     Raise your right hand.


                                  7

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 8 of 43 Document 50-44004339
 1                        SPECIAL AGENT RAYMOND GIBBS, called as

 2          a witness herein, being first duly sworn, was

 3          examined and testified as follows:

 4                        THE COURT:     Have a seat, please.       Tell

 5          us your name; spell your first and last name,

 6          please.

 7                        THE WITNESS:     First name is Raymond,

 8          R-A-Y-M-O-N-D, last name is Gibbs, G-I-B-B-S.

 9                        THE COURT:     All right.    You may

10          proceed.

11                        MR. CHISHOLM:     Thank you.

12                          DIRECT EXAMINATION

13   BY MR. CHISHOLM:

14   Q      What do you do for a living, Agent Gibbs?

15   A      I am a special agent with the Wisconsin Department

16          of Justice, Division of Criminal Investigation.

17   Q      And when did you first start working with the

18          Department of Justice?

19   A      November of 2015.

20   Q      And prior to November of 2015, you had extensive

21          law enforcement experience; is that correct?

22   A      That's correct.

23   Q      Can you describe what that was?

24   A      I was employed for 25 years with the Milwaukee

25          Police Department.        I retired in 2015 as a


                                  8

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 9 of 43 Document 50-44004340
 1           homicide lieutenant.

 2   Q       And in the course of your work, particularly in

 3           the latter years as a homicide lieutenant, you

 4           directly participated in a large number of

 5           homicide investigations and supervised those as

 6           well; is that correct?

 7   A       That's correct.

 8   Q       Were you working with the Department of Justice on

 9           August 13 of 2016?

10   A       Yes, I was.

11   Q       And as part of that assignment, were you asked to

12           assist in the investigation of a police

13           officer-involved shooting that resulted in the

14           death of Sylville Smith?

15   A       Yes, I was.

16   Q       And what was your role?

17   A       I interviewed numerous people to include some

18           officers from the Milwaukee Police Department

19           regarding the incident.

20   Q       And in particular, on August 15 at approximately

21           11:00, did you have the opportunity to interview

22           Mr. Heaggan-Brown?

23   A       Yes, I did.

24   Q       And prior to that occurring, did you have an

25           opportunity to discuss the circumstances or the


                                   9

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 10 of 43 Document 50-44004341
 1           conditions of Officer Heaggan-Brown talking to you

 2           with his attorneys?

 3   A       Yes, I did.

 4   Q       And do you recall, can you describe to the jury

 5           what -- what that conversation or discussion was

 6           about?

 7   A       Well, the attorneys had been at DCI Milwaukee

 8           office the day after the incident, I think that

 9           was on the 14th, with Officer Voden, who was on

10           scene at the time, and we had -- we had spoken

11           with Officer Voden, and afterwards we had

12           discussed whether or not Officer Heaggan-Brown was

13           going to give a statement, and if the attorneys

14           were going to be allowed to look at the body cam

15           video that Officer Heaggan-Brown and Officer

16           Malafa were wearing at the time of the incident.

17   Q       Then after that discussion did you allow them an

18           opportunity to review the body cam videos from

19           both Officer Heaggan-Brown and from Officer

20           Malafa?

21   A       They were allowed to, yes.

22   Q       And describe those circumstances.

23   A       Myself and my partner Special Agent Ricardo

24           Tijerino accompanied them into a room, and we

25           basically set the videos up on a computer, and we


                                  10

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 11 of 43 Document 50-44004342
 1           were in the room with them and they watched each

 2           of the videos.

 3   Q       How often did they watch them?

 4   A       I believe twice each one.

 5   Q       And then after that, you had an opportunity to

 6           meet them again on the 15th; is that correct?

 7   A       That's correct.

 8   Q       And at that time, you had the opportunity then to

 9           discuss the case with Officer Heaggan-Brown?

10   A       Yes, I did.

11   Q       I'm going to show you what has been marked as

12           Exhibit No. 53, and ask if you recognize this

13           exhibit.

14                        MR. CHISHOLM:      May I approach, Judge?

15                        THE COURT:     You may.

16                        MR. CHISHOLM:      I've already shown this

17           to counsel.

18                        THE COURT:     Okay.

19   BY MR. CHISHOLM:

20   Q       Agent Gibbs, do you recognize that document, and

21           if you need, you can take some time to look at it?

22   A       I do recognize this.

23   Q       And what is that?

24   A       This is a report, a DCI report regarding the

25           interview that we took with Officer Heaggan-Brown.


                                  11

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 12 of 43 Document 50-44004343
 1   Q       So this would have been approximately 48 hours

 2           roughly, a little bit under 48 hours after the

 3           incident occurred?

 4   A       I believe so.

 5   Q       And the -- the circumstance of that interview took

 6           place in your offices; is that correct?

 7   A       That's correct.      We have a conference room, so we

 8           were able to sit everyone comfortably and discuss

 9           the incident.

10   Q       And approximately how long did the interview take?

11   A       Roughly two hours.

12   Q       And would that have included some breaks at any

13           point in time?

14   A       Yes.

15   Q       At the conclusion of that interview, you

16           summarized the conversation.         I assume you would

17           have taken notes during that, and at some point in

18           time, you summarized the conversation that you had

19           with Officer Heaggan-Brown and his attorneys and

20           then put that into a Word document of some form;

21           is that correct?

22   A       That's correct.

23   Q       And is that what you're looking at with this

24           exhibit?

25   A       Yes.


                                  12

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 13 of 43 Document 50-44004344
 1   Q       In addition to that, on a follow-up date a week or

 2           so later, you again met with Officer Heaggan-Brown

 3           and his attorneys; is that correct?

 4   A       Yes, we did.

 5   Q       And what did you do at that time?

 6   A       We showed him the report and had him look at

 7           everything to make sure that the report was what

 8           we had discussed at the initial interview.

 9   Q       And what was his response to that?

10   A       Looked it over and said the report was correct.

11   Q       Thank you.     And based on that, again you -- if he

12           had made any changes, you would have modified the

13           document and allowed him to look at it again; is

14           that correct?

15   A       Correct.

16   Q       But he didn't do so; so what you have before you

17           is an accurate summary of the conversation that

18           you had with Officer Heaggan-Brown on the 15th?

19   A       Yes, sir.

20   Q       Thank you.     I'm going to ask for you to go through

21           that document and do it line by line, paragraph by

22           paragraph and just inform the jury of your

23           discussion with Officer Heaggan-Brown.

24   A       Okay.   "SA Gibbs and SA Taylor began the interview

25           by identifying themselves as special agents with


                                  13

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 14 of 43 Document 50-44004345
 1           the Department of Justice, Division of Criminal

 2           Investigation, DCI, to Officer Heaggan-Brown and

 3           displayed their credentials and badges to him.

 4           Heaggan-Brown was advised that his giving a

 5           statement to the special agents was completely

 6           voluntary on his part.        Heaggan-Brown was told by

 7           SA Gibbs that he was not required to give a

 8           statement and was further advised by Gibbs that he

 9           could stop answering questions at any time he

10           desired as well as confer with his attorneys prior

11           to answering any question directed at him by the

12           DCI agents.

13                        "SA Gibbs asked Heaggan-Brown if he

14           understood that he was not required to give DCI a

15           statement, and he stated that he understood.              SA

16           Gibbs asked Heaggan-Brown if he wished to make a

17           statement to SA Gibbs and SA Taylor and

18           Heaggan-Brown stated that he wished to make a

19           statement.     SA Taylor advised Heaggan-Brown that

20           DCI had the ability to audio and/or video record

21           his statement.      Heaggan-Brown stated that he did

22           not want the statement to be recorded."

23   Q       If I could stop just briefly there.           There's a

24           mandate on any criminal investigation in the state

25           of Wisconsin that suspects are allowed the right


                                  14

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 15 of 43 Document 50-44004346
 1           to have their statement recorded, but it's not --

 2           it's not mandatory if they don't want to, and

 3           particularly if their attorneys are present at

 4           that time; is that correct?

 5   A       Correct.

 6   Q       Thank you.     Please continue.

 7   A       "Police Officer Dominique Heaggan-Brown stated he

 8           was appointed to the Milwaukee Police Department

 9           as a police aide July 26th of 2010.           Police

10           Aide [sic] Heaggan-Brown stated that he was

11           appointed to the rank of Milwaukee police officer

12           on August 13th, 2013, and was assigned to the

13           early shift at District 7, with regular hours of

14           duty from 4 p.m. to 12 a.m.         Heaggan-Brown was a

15           member of the bicycle patrol unit for almost one

16           year and successfully completed a training course

17           put on by the Milwaukee Police Training Academy to

18           become part of the bicycle unit.          Heaggan-Brown

19           also held certification to carry a taser and

20           attended an FBI-conducted training course on the

21           characteristics of an armed gunman.

22                        "On Saturday, August 13th, 2016,

23           Heaggan-Brown was attired in his full Milwaukee

24           police bicycle uniform, which consisted of dark

25           blue bicycle shorts and a dark blue polo-style


                                  15

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 16 of 43 Document 50-44004347
 1           short sleeve shirt.        The shirt had a Milwaukee

 2           Police Department patch on the left sleeve,

 3           embroidered Milwaukee police badge on the left

 4           chest, and his last name sewn onto a Velcro strip

 5           which was attached to the right chest of the

 6           shirt.    He also wore a ballistic vest underneath

 7           the uniform shirt.

 8                        "Heaggan-Brown was equipped for duty on

 9           August 13th, 2016, with his full complement of

10           Milwaukee police equipment, which included his

11           duty belt.     On the duty belt Heaggan-Brown carried

12           the following equipment:        A double magazine am" --

13           I'm sorry -- "ammunition pouch containing two

14           handgun magazines.        Each magazine was loaded with

15           14 unfired .40 caliber cartridges; a taser carried

16           in a holster; a medium-sized flashlight carried in

17           a pouch; an empty baton holster; a two-way radio

18           with holder.     The radio was equipped with an

19           extended cord and microphone, which was attached

20           to the left shoulder of Heaggan-Brown's uniform

21           shirt.    A pair of handcuffs in a pouch; a second

22           pair of handcuffs in a holder; a Smith & Wesson

23           M&P .40 caliber pistol loaded with 14 unfired .40

24           caliber cartridges and a magazine seated in the

25           magazine well of the pistol, and an additional


                                  16

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 17 of 43 Document 50-44004348
 1           unfired .40 caliber cartridge in the chamber of

 2           the pistol; an extra flashlight in a pouch; OC

 3           spray in a pouch.      In addition to the

 4           aforementioned equipment, P.O. Heaggan-Brown wore

 5           a body camera with a collar mount.

 6                        "P.O. Heaggan-Brown was asked by SA

 7           Gibbs why there were only 14 cartridges in his

 8           magazines.     P.O. Heaggan-Brown responded that the

 9           Milwaukee police officers were told at the

10           training academy to not force the 15th cartridge

11           into the magazine because it would potentially

12           damage the magazine and lead to a malfunction of

13           the pistol.     Officers were instructed to insert

14           the magazine with 14 cartridges into the magazine

15           well of the pistol and charge the pistol, placing

16           a cartridge into the chamber.         An additional round

17           would then be placed into the magazine after

18           removing it from the magazine well of the pistol.

19           After placing the 14th cartridge into the

20           magazine, the magazine would be replaced into the

21           magazine well of the pistol.         P.O. Heaggan-Brown

22           loaded his pistol in this fashion."

23   Q       If I could just ask you to take a short break from

24           relaying this information.

25   A       Could I -- could I cut in real quick?           Could I get


                                  17

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 18 of 43 Document 50-44004349
 1           a glass of water?

 2   Q       Sure.

 3   A       Dry mouth.

 4   Q       Bottle of water?

 5   A       Yeah, that will work.       Thank you.     Thank you.

 6   Q       Because I was just going to show you something

 7           briefly.     If you would just briefly take a look at

 8           what's been marked as Exhibits 41 and 40.

 9                        MR. CHISHOLM:      Can I approach, Your

10           Honor?

11                        THE COURT:     You may.

12                        THE WITNESS:      Okay.

13   BY MR. CHISHOLM:

14   Q       Do you recognize those items?

15   A       I know what they are.       They are magazines with

16           unfired .40 caliber cartridges.

17   Q       And evidence has already been presented that

18           indicates that those are the extra magazines of

19           Officer Heaggan-Brown on August 13, and there's 14

20           rounds that are outside of the magazine at this

21           point in time.

22                        The point I want to discuss with you is

23           that -- is that even though the magazines -- the

24           extra magazines have 14 rounds, the weapon itself

25           that would have been in the officer's holster


                                  18

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 19 of 43 Document 50-44004350
 1           would have contained 15 rounds; is that correct?

 2   A       Correct.

 3   Q       And again, would this have been consistent even

 4           with your previous experience as a Milwaukee

 5           police detective, a Milwaukee police lieutenant?

 6   A       Yes.

 7   Q       And that's consistent with the training that's

 8           received?

 9   A       That's correct.

10   Q       And so -- so any discharge from the weapon

11           itself -- and what's the purpose of asking these

12           questions, I guess, is what I would like to know.

13   A       We want to know how the weapon is loaded because

14           it's going to help explain what was found at the

15           scene, and if we know how many unfired cartridges

16           are in the pistol before he fires, it will explain

17           how many are now in there, you know, when we

18           recover the pistol.

19   Q       Thank you very much.       Please continue.

20   A       Okay.     I should have marked my spot, but I found

21           it.     Okay.   "On August 13th, 2016, P.O.

22           Heaggan-Brown reported to work at District 7 at 2

23           p.m. to work an overtime funded traffic detail for

24           two hours prior to his shift.         Prior to coming to

25           work, P.O. Heaggan-Brown got six to seven hours of


                                  19

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 20 of 43 Document 50-44004351
 1           sleep the previous night, which was more than his

 2           usual amount.     He took no medications prior to

 3           this shift and had not had any alcohol for two

 4           weeks prior to this shift.         He was well rested and

 5           felt good when he arrived at work on August 13th,

 6           2016, at 2 p.m."

 7   Q       And again, if I could just ask, What is the

 8           purpose of a question like that in the context of

 9           an officer-involved shooting?

10   A       Just to kind of establish the condition of the

11           officer, did he work 25 straight hours, was he

12           suffering from exhaustion, did he have court, was

13           he on medications that may have possibly caused

14           issues.

15   Q       Thank you.

16   A       "P.O. Heaggan-Brown explained that the

17           instructions for the overtime detail was to

18           target" -- I'm sorry -- "to target high crime and

19           drug areas and to perform traffic stops and be

20           highly visible.      He was scheduled to ride with a

21           partner during this detail but his partner did not

22           come in for the detail.

23                        "P.O. Heaggan-Brown signed out MPD

24           marked squad 124, a fully marked Tahoe with red

25           and blue emergency lights, a siren, and a dash


                                  20

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 21 of 43 Document 50-44004352
 1           camera.    P.O. Heaggan-Brown noted that two other

 2           bicycle officers, P.O. Malafa and P.O. Voden, were

 3           also signed up for the detail, so the three

 4           officers decided to participate in the detail

 5           together but in two separate squad cars.            P.O.

 6           Heaggan-Brown stated that P.O. Malafa and P.O.

 7           Voden drove a gray unmarked squad car, and both

 8           were also in Milwaukee Police Department bicycle

 9           officer uniforms.

10                        "P.O. Heaggan-Brown was unable to log

11           onto the squad computer on Squad 124.           He asked

12           P.O. Voden to try and log onto the computer of

13           Squad 124 as well, and P.O. Voden could not do so

14           either.    P.O. Heaggan-Brown decided that he would

15           put the two-way radio on the squad on channel

16           OPS 3 and his handheld two-way radio on the

17           District 7 channel."

18   Q       If I could again just take a brief break.

19           Evidence has been presented from both Officer

20           Malafa and Mr. Heaggan-Brown's body cameras but no

21           evidence has been received with respect to squad

22           videos.    Is there -- Does this explain that in any

23           fashion to you?

24   A       It could because when you log into the squad, you

25           have to log onto -- there's an on-board computer


                                  21

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 22 of 43 Document 50-44004353
 1           inside the squad car, and when you log on, it

 2           basically identifies you through the computer into

 3           the telecommunicator and a lot of stuff that works

 4           on the squad works through the computer, on the

 5           on-board computer.

 6   Q       So on that day if he was unable to log on, then

 7           it's likely that the on-board dash camera would

 8           not have been operating as well?

 9   A       It's possible.      I'm not -- I'm not great with

10           the --

11   Q       You don't have personal knowledge about that but

12           that's -- that's --

13   A       Yeah.

14   Q       -- a possible explanation?

15   A       It's possible, yes.

16   Q       Thank you.     Please continue, I think starting the

17           third paragraph on page 3.

18   A       Okay.    "P.O. Heaggan-Brown stated that he, along

19           with P.O. Malafa and P.O. Voden, performed

20           approximately eight or nine traffic stops during

21           the detail and kept in constant radio contact with

22           each other.     They concentrated on the area of 76th

23           Street from Center to Capitol Drive and issued

24           numerous warnings to the people they stopped.

25           P.O. Heaggan-Brown stated that the orders for the


                                  22

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 23 of 43 Document 50-44004354
 1           detail were to show a police presence in the areas

 2           they worked, not just to write people tickets.

 3                        "At approximately 3:15 p.m. P.O.

 4           Heaggan-Brown and P.O. Malafa and P.O. Voden

 5           decided to start driving towards the District 7

 6           station to be there in time for roll call at 3:48

 7           p.m.   P.O. Heaggan-Brown stated while driving

 8           towards District 7, P.O. Malafa got on the radio

 9           and suggested they drive through the area of North

10           Sherman Boulevard and West Burleigh Street.             P.O.

11           Heaggan-Brown explained this area was known by the

12           three officers as an area of high crime and drug

13           activity.    P.O. Heaggan-Brown stated they had made

14           numerous arrests resulting in drugs and weapon

15           recoveries in the area.        P.O. Heaggan-Brown stated

16           the area was a regular part of their bicycle

17           patrol route due to the high amount of drug

18           activity, shootings, and other felony incidents.

19                        "P.O. Heaggan-Brown drove his squad car

20           east on Burleigh Street, and as he approached

21           North 49th Street, he broadcast on OPS 3 that he

22           wanted to check the area of 44th Street and West

23           Burleigh.    P.O. Malafa responded on OPS 3 that he

24           and P.O. Voden were directly behind him.            P.O.

25           Heaggan-Brown explained that North 44th Street and


                                  23

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 24 of 43 Document 50-44004355
 1           West Burleigh was also an area with numerous drug

 2           dealing complaints.       Heaggan-Brown recalled being

 3           approached by residents on that block in the past

 4           who complained of vehicles with out-of-state

 5           plates coming into the area to buy drugs.            The

 6           area was a residential area with numerous elderly

 7           residents, and P.O. Heaggan-Brown stated that he

 8           had the opportunity to speak with several

 9           individuals who lived in the area and he was

10           familiar with who lived on the block and who did

11           not.

12                        "P.O. Heaggan-Brown went on to explain

13           that as bicycle officers, their assignment was to

14           get to know the people in the neighborhoods they

15           patrol.    P.O. Heaggan-Brown stated if the officers

16           saw people on the street, they were to make

17           contact with them and let the citizens know they

18           were in the area.      P.O. Heaggan-Brown stated they

19           would attempt to find out from the residents what

20           things were occurring in their neighborhoods and

21           try to address them.

22                        "P.O. Heaggan-Brown stated he, P.O.

23           Malafa, and P.O. Voden had made numerous field

24           interviews and arrests for drug possession in the

25           area of 44th Street and Burleigh, and many of the


                                  24

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 25 of 43 Document 50-44004356
 1           people stopped told them that the drug dealers on

 2           North 44th Street drove rental cars with

 3           out-of-state plates and sold drugs from the rented

 4           vehicles.

 5                        "P.O. Heaggan-Brown stated based on his

 6           training and experience, he knew that rental cars

 7           were usually newer model vehicles, often with

 8           out-of-state registration plates.          Heaggan-Brown

 9           added that approximately one week earlier he, P.O.

10           Malafa, P.O. Voden, and P.O. Wellman had made a

11           foot pursuit of a suspect in the area of 3109

12           North 44th Street.        P.O. Heaggan-Brown added" --

13           I'm sorry -- "stated during the course of the foot

14           pursuit an arrest was made and a handgun was

15           recovered.

16                        "P.O. Heaggan-Brown stated he turned

17           his squad north on North 44th Street from West

18           Burleigh, and as he approached the intersection of

19           North 44th Street at West Auer, he saw a black or

20           dark blue newer car with Minnesota or Iowa plates

21           parked north of Auer on the east side of North

22           44th Street.     P.O. Heaggan-Brown could not say

23           what state the registration plates were from with

24           certainty, but knew that they were not Wisconsin

25           plates because of the light blue border at the top


                                  25

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 26 of 43 Document 50-44004357
 1           of the plate.     P.O. Heaggan-Brown knew Wisconsin

 2           registration plates did not have that feature.

 3                        "P.O. Heaggan-Brown stated he was still

 4           south of Auer, approaching the stop sign when he

 5           saw the dark vehicle.       Heaggan-Brown noted the car

 6           was parked too far from the curb and believed the

 7           vehicle to be approximately 15 inches from the

 8           curb.   P.O. Heaggan-Brown stated that he knew the

 9           maximum distance a vehicle could be parked from

10           the curb was 12 inches.        Heaggan-Brown radioed

11           P.O. Malafa and P.O. Voden on OPS 3.           He told them

12           of the illegally parked vehicle with the

13           out-of-state registration plates.          P.O.

14           Heaggan-Brown stated there were no cars parked

15           behind the dark vehicle, and he believed the

16           vehicle was parked three houses north of Auer.

17                        "P.O. Heaggan-Brown continued to watch

18           the dark vehicle, and saw a heavyset black male

19           wearing a white shirt exit the front passenger

20           seat.   Heaggan-Brown stated that the black male

21           appeared to be leaning into the car with his body

22           between the open front passenger door and the

23           passenger compartment of the vehicle.           P.O.

24           Heaggan-Brown stated the black male's head was

25           above the roof line of the car.          Heaggan-Brown saw


                                  26

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 27 of 43 Document 50-44004358
 1           the man look at his marked MPD police squad, then

 2           quickly duck under the roof line of the vehicle.

 3           The man leaned into the passenger compartment,

 4           then quickly turned and began to briskly walk away

 5           from the dark vehicle.

 6                        "P.O. Heaggan-Brown stated that the

 7           heavyset black male's actions were indicative of

 8           someone secreting drugs or weapons inside of the

 9           vehicle and preparing to run from the police.

10           P.O. Heaggan-Brown suspected the black male could

11           be alerting other drug dealers that the police

12           were nearby.     Heaggan-Brown added that he, Malafa,

13           and Voden were often involved in foot pursuits

14           with people who behaved in the same manner that

15           the heavyset black male behaved.          P.O.

16           Heaggan-Brown stated that he expected the heavyset

17           black male to run from the officers.

18                          "P.O. Heaggan-Brown proceeded through

19           the intersection of North 44th Street and Auer and

20           tried to approach the dark vehicle and the

21           heavyset black male quickly in the hopes they

22           could reach him before he ran away from them.

23                        "Heaggan-Brown believed he activated

24           the emergency red and blue lights of his squad car

25           and pulled alongside the dark vehicle.            He parked


                                  27

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 28 of 43 Document 50-44004359
 1           the squad approximately three feet to the west of

 2           the dark vehicle and had the front of his squad a

 3           few feet in front of the front of the dark

 4           vehicle.    P.O. Heaggan-Brown noted that he left

 5           room for the dark vehicle to pull away and he did

 6           not block it in.

 7                        "Heaggan-Brown stated as he pulled

 8           alongside of the dark vehicle, he saw that someone

 9           was seated in the driver seat.          Heaggan-Brown knew

10           that Malafa and Voden stopped their squad car

11           behind his squad.      P.O. Heaggan-Brown tapped his

12           body camera to activate it as he exited his squad

13           car.   He moved quickly to the front of his squad

14           car and turned to the east and heard P.O. Malafa

15           yell, quote, He's running, end quote, and heard a

16           car door slam to the south of his location at the

17           front of the squad.       P.O. Heaggan-Brown stated

18           that he believed someone hit the emergency on

19           their radio at this time."

20   Q       Now, if I could stop you just briefly.            Go ahead

21           and take a drink.

22   A       Thanks.

23   Q       At this time in your interview with Officer

24           Heaggan-Brown, did he indicate that he had drawn

25           his weapon at the time that he got out of his


                                  28

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 29 of 43 Document 50-44004360
 1           vehicle?

 2   A       No.

 3   Q       Thank you.     Please continue.

 4   A       "P.O. Heaggan-Brown stated as he was crossing the

 5           front of his squad car, he saw a black male run

 6           north between his squad car and the dark vehicle.

 7           P.O. Heaggan-Brown described the black male as

 8           having a caramel complexion, braided hair, and a

 9           thin build."

10   Q       If I can stop you at this moment as well.

11           Throughout this report there is the description of

12           individuals as black male, as heavyset black male.

13           Are we making a distinction at this point in time;

14           is he talking about a separate individual?

15   A       Yes.

16   Q       And just since this description is used throughout

17           the remainder of the report, can you explain when

18           you're writing down this description, are you

19           intending to depersonalize or dehumanize Sylville

20           Smith in this report, or explain why that

21           terminology is used throughout this report.

22   A       Certainly.     I'm -- I'm in no way trying to

23           dehumanize anyone.        What I was trying to do was

24           ensure that whoever looks at and reads this report

25           knows exactly who's being talked about.            I'm -- I


                                  29

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 30 of 43 Document 50-44004361
 1           refer to P.O. Heaggan-Brown probably 100 times in

 2           this report, and it's actually very repetitive and

 3           I normally wouldn't write that way, but I want to

 4           make sure that that reader knows that if it's P.O.

 5           Heaggan-Brown saying something, that that's who's

 6           saying it.     The same with I mention Malafa and

 7           everyone else.      I'm very specific how I mention

 8           them.     How P.O. Heaggan-Brown was familiar with

 9           this person in terms of this incident was his

10           description of him as being the black male that he

11           pursued, or the black male with the caramel

12           complexion that had braids.         At no time did he say

13           the person's name.        So for me to specify as you

14           read this report, to know which person everyone's

15           talking about, that's how I refer to it.            So no,

16           in no way am I trying to dehumanize anyone.

17   Q       Thank you.     Please continue if you remember where

18           you left off.     I believe it was after the first

19           sentence in Paragraph 4.

20   A       Okay.     "P.O. Heaggan-Brown described the black

21           male as having a caramel complexion, braided hair,

22           and thin build.      P.O. Heaggan-Brown stated the

23           black male ran north, then cut to the east towards

24           the sidewalk on the east side of North 44th

25           Street.    P.O. Heaggan-Brown stated that he ran


                                  30

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 31 of 43 Document 50-44004362
 1           after the black male and as he drew closer, he

 2           began to bring his taser out of its holster.             P.O.

 3           Heaggan-Brown stated before he could get the taser

 4           out of the holster, he heard P.O. Malafa yell from

 5           behind him, quote, He has a gun, end quote.             P.O.

 6           Heaggan-Brown pushed the taser back into the

 7           holster and made sure it clicked indicating that

 8           it was locked in the holster.         P.O. Heaggan-Brown

 9           stated that he continued to pursue the black male

10           and pulled his pistol from the holster.

11                        "P.O. Heaggan-Brown believed that P.O.

12           Malafa broadcast the description of the foot

13           pursuit of the black male.         P.O. Heaggan-Brown

14           stated that the black male continued to cut east

15           and run toward the gangway between 3218 North 44th

16           Street and the house directly south.           P.O.

17           Heaggan-Brown noted that he was gaining ground on

18           the black male and was approximately six or seven

19           feet behind and to the west of the black male.

20           P.O. Heaggan-Brown continued to gain on the black

21           male as the black male came to the gate of a

22           fence.    P.O. Heaggan-Brown was yelling at the

23           black male but could not remember what he was

24           saying to him.      P.O. Heaggan-Brown began to slow

25           down and was trying to stop his momentum towards


                                  31

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 32 of 43 Document 50-44004363
 1           the black male.

 2                        "P.O. Heaggan-Brown stated that the

 3           black male was stopped at the gate and did not

 4           jump over the fence.       P.O. Heaggan-Brown stated

 5           that the top of the fence was even with the black

 6           male's chest.     P.O. Heaggan-Brown stated that P.O.

 7           Malafa was positioned to the southwest of him and

 8           he screamed, quote, Drop the gun, end quote.             P.O.

 9           Heaggan-Brown stated the black male had his back

10           to him, and his hands were resting on top of the

11           fence.    P.O. Heaggan-Brown stated at this point he

12           could see the extended magazine of the pistol

13           protruding from the bottom of the black male's

14           right hand.     P.O. Heaggan-Brown stated that he

15           could see also the slide of the pistol protruding

16           from the top of the black male's right hand.             P.O.

17           Heaggan-Brown thought to himself that the black

18           male could have easily hopped the fence and

19           continued running if he would have dropped the gun

20           and emptied his right hand.

21                        "P.O. Heaggan-Brown stated that P.O.

22           Malafa was on his right side and screamed, quote,

23           Drop the gun, put your hands up, end quote.             P.O.

24           Heaggan-Brown stated the black male turned his

25           head to the right and looked at P.O.


                                  32

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 33 of 43 Document 50-44004364
 1           Heaggan-Brown.      P.O. Heaggan-Brown noted the black

 2           male had a strange look on his face which reminded

 3           him of numerous interviews he conducted of people

 4           who were under the influence of drugs.            P.O.

 5           Heaggan-Brown stated that it seemed to him that

 6           P.O. Malafa's commands to the black male to drop

 7           the gun were not registering.

 8                        "P.O. Heaggan-Brown stated as the black

 9           male turned his head and looked at P.O.

10           Heaggan-Brown, the black male's torso also moved

11           to the right in Heaggan-Brown's direction.

12           Heaggan-Brown believed the black male's right hand

13           was still holding the pistol and it was following

14           the same path as the male's head and torso,

15           towards P.O. Heaggan-Brown.

16                        "P.O. Heaggan-Brown stated that he saw

17           the black male's right arm was bent at the elbow

18           and the pistol was at the black male's chest

19           level.    P.O. Heaggan-Brown thought that the black

20           male was going to shoot him and P.O. Malafa since

21           he did not put the gun down and continued to run

22           but instead turns -- turned towards them with the

23           gun in his hand.      P.O. Heaggan-Brown feared that

24           he or Officer Malafa would be killed or seriously

25           injured if the black male fired the gun at them.


                                  33

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 34 of 43 Document 50-44004365
 1           P.O. Heaggan-Brown was approximately four to five

 2           feet from the black male when he raised his duty

 3           weapon and he fired it one time at the black

 4           male's torso.

 5                        P.O. Heaggan-Brown stated that he aimed

 6           at the black male's torso, or center mass, adding

 7           that the black male had an extended magazine on

 8           his weapon and was armed with more ammunition than

 9           P.O. Heaggan-Brown.       P.O. Heaggan-Brown stated

10           that he has never received training to shoot guns

11           out of people's hands or to shoot them in the arm

12           or leg.    P.O. Heaggan-Brown further added that to

13           do so probably would not have kept the black male

14           from firing his weapon.        P.O. Heaggan-Brown's

15           intention when he fired his duty weapon at the

16           black male was to stop his actions and prevent him

17           from shooting him and P.O. Malafa.           P.O.

18           Heaggan-Brown stated that there was no one

19           standing behind the black male when P.O.

20           Heaggan-Brown fired his duty weapon at the black

21           male.

22                        "P.O. Heaggan-Brown stated after he

23           fired his weapon the black male fell onto the

24           fence, and he believed the black male threw the

25           pistol over the fence with his right hand.             The


                                  34

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 35 of 43 Document 50-44004366
 1           black male stumbled and fell to the ground in a

 2           supine position.      P.O. Heaggan-Brown stated that

 3           he was screaming for the black male to show his

 4           hands but the black male moved his right hand

 5           towards his waistband while still looking at P.O.

 6           Heaggan-Brown.      P.O. Heaggan-Brown feared that the

 7           black male was reaching for a second gun hidden in

 8           his waistband and he feared that the black male

 9           would use it to shoot him or P.O. Malafa.            P.O.

10           Heaggan-Brown stated that he fired his duty weapon

11           again at the black male's chest or center mass.

12                        "P.O. Heaggan-Brown believed that the

13           amount of time that elapsed between his first and

14           second shots was less than three seconds.

15                        "P.O. Heaggan-Brown stated after the

16           second shot, the black male laid his hands on the

17           ground by his sides.       P.O. Heaggan-Brown stated

18           the black male was lying near a bee hive and his

19           face was getting covered by bees, so P.O.

20           Heaggan-Brown pulled him away from the bees.

21           Heaggan-Brown checked the black male's vital signs

22           and was unable to feel a pulse, so without waiting

23           for gloves, he began performing CPR on the black

24           male.   P.O. Heaggan-Brown stated that he got stung

25           four or five times by bees so he yelled for


                                  35

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 36 of 43 Document 50-44004367
 1           someone else to continue CPR.         P.O. Heaggan-Brown

 2           rose from the black male's side and saw a lady

 3           walking to the back door of the house carrying

 4           bags of groceries.        P.O. Heaggan-Brown knew the

 5           pistol was lying in the backyard near where she

 6           was standing, so he yelled for her to get inside

 7           her house.     P.O. Heaggan-Brown then stated he told

 8           P.O. Malafa to go stand by the pistol the black

 9           male threw in the backyard.

10                        "P.O. Heaggan-Brown radioed for medical

11           assistance for the black male and was standing in

12           the gangway when P.O. Tetzloff approached him and

13           walked him away from the scene to Tetzloff's

14           squad.    P.O. Heaggan-Brown stayed there until he

15           was approached by Sergeant Pratchet, who escorted

16           him to Sergeant Pratchet's squad car.           P.O.

17           Heaggan-Brown gave Sergeant Pratchet a public

18           safety statement.

19                        "P.O. Heaggan-Brown stated that he had

20           no previous contacts with the dark vehicle.             P.O.

21           Heaggan-Brown added that he did not know the black

22           male, and did not remember any previous contacts

23           with him.    Prior to this incident, P.O. Brown" --

24           I'm sorry -- "P.O. Heaggan-Brown stated that he

25           had not been involved in any other


                                  36

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 37 of 43 Document 50-44004368
 1           officer-involved shootings."

 2   Q       And just stop right at the moment.           In those last

 3           three paragraphs, did Officer Heaggan-Brown ever

 4           indicate to you to your recollection whether he

 5           had ever patted Mr. Sylville Smith down or whether

 6           he had ever handcuffed him?

 7   A       No.

 8   Q       Thank you.

 9   A       "P.O. Heaggan-Brown had no further information

10           regarding this incident.        This interview was

11           completed at 1:04 p.m."

12   Q       And again, to the best of your recollection, so

13           it's about a two-hour period, it's obviously the

14           summary of this discussion is -- is shorter than

15           two hours, but this is -- this is in the context

16           of asking questions and allowing time for you to

17           make notes, and were there any breaks that were

18           taken that you recall?

19   A       If there were, I don't recall, and if there were,

20           they weren't for very long.

21   Q       And again, you had the opportunity to summarize

22           that, show that to Officer Heaggan-Brown, and he

23           had no additions or corrections to the information

24           that you've just provided?

25   A       None.


                                  37

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 38 of 43 Document 50-44004369
 1                        MR. CHISHOLM:      Thank you.     I have no

 2           other questions at this time.

 3                        THE COURT:     Cross-examination.

 4                        MR. SMITH:     Just briefly.

 5                            CROSS-EXAMINATION

 6   BY MR. SMITH:

 7   Q       Good morning, Agent Gibbs.

 8   A       Good morning, sir.

 9   Q       This statement took place on August the 15th of

10           2016; is that correct?

11   A       That's correct.

12   Q       Two days after the event?

13   A       That's correct.

14   Q       And you had mentioned that the day prior to that,

15           on the 14th, that you had met with Officer Voden

16           and Officer Voden's attorneys; is that correct?

17   A       That's correct.

18   Q       And those attorneys were Attorneys Matthews and

19           Schwartz; is that right?

20   A       Yes, sir, they were.

21   Q       And as you understand it, those attorneys were

22           provided to the police officers, both Voden and

23           Heaggan-Brown, by the police union, correct?

24   A       I believe so.

25   Q       You did play the video twice for the attorneys,


                                  38

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 39 of 43 Document 50-44004370
 1           correct?

 2   A       That's correct.

 3   Q       Each video twice for the attorneys, right?

 4   A       Yes, sir.

 5   Q       But that video was not shown to Mr. Heaggan-Brown

 6           prior to him giving his statement?

 7   A       It was not.

 8   Q       With respect to the giving and the recording of

 9           the statement, whether it was or was not, it was

10           the union lawyers, Attorneys Matthews and

11           Schwartz, that had indicated that they did not

12           want that statement recorded pursuant to their

13           practice concerning their union representation,

14           true?

15   A       That's correct.

16   Q       And finally, Mr. Heaggan-Brown answered your

17           questions that you posed to him, correct?

18   A       Yes, he did.

19   Q       And he was cooperative with you, true?

20   A       Yes, he was.

21                        MR. SMITH:     Nothing further.

22                        THE COURT:     Redirect, please.

23                        MR. CHISHOLM:      Just briefly.

24                          REDIRECT EXAMINATION

25   BY MR. CHISHOLM:


                                  39

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 40 of 43 Document 50-44004371
 1   Q       In your experience as a City of Milwaukee homicide

 2           detective, as a lieutenant who was responsible for

 3           homicide investigations, is it a routine practice

 4           to allow suspects in a homicide to review evidence

 5           from the police department, that the police

 6           department's collected prior to allowing them or

 7           having them make a statement?

 8   A       No.

 9   Q       And so this is -- this is an exception to that

10           practice in the context of an officer-involved

11           shooting?

12   A       Yes.

13                        MR. CHISHOLM:      I don't have any other

14           questions.     Thank you.

15                        THE COURT:     Anything else?

16                        MR. SMITH:     Nothing.

17                        THE COURT:     All right.     Thank you.     You

18           may step down.

19                        (Witness excused.)

20                        THE COURT:     Next witness.

21                        MR. LINDSAY:      Your Honor, the State's

22           next witness will be Dr. Jessica Lelinski.             Prior

23           to calling that witness, the State would move into

24           evidence Exhibit No. 73 which is a stipulation

25           signed by Mr. Chisholm, Mr. Smith, and


                                  40

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 41 of 43 Document 50-44004372
 1           Mr. Heaggan-Brown.        That stipulation reads as

 2           follows:    "The State of Wisconsin, by District

 3           Attorney John T. Chisholm, and the defendant,

 4           personally and by his attorney, Jonathan Smith,

 5           hereby agree and stipulate that at or about 5 p.m.

 6           on August 13th, 2016, Forensic Investigator

 7           Crystal Green, an employee of the Milwaukee County

 8           Medical Examiner's Office, arrived at 3216 North

 9           44th Street in the city and county of Milwaukee.

10           There she examined the condition and took custody

11           of the body of the decedent, Sylville K. Smith.

12           Investigator Green facilitated the Milwaukee Fire

13           Department med unit's transportation of

14           Mr. Smith's body to the medical examiner's office.

15           The Milwaukee Fire Department's med unit was

16           escorted by the Wisconsin Department of Justice

17           Division of Criminal Investigation and arrived at

18           the medical examiner's office in the same

19           condition."

20                        Dated today and signed by Mr. Chisholm,

21           Mr. Smith, and Mr. Heaggan-Brown.

22                        THE COURT:      All right.    And is the

23           defense in agreement with this?

24                        MR. SMITH:      Yes, sir.

25                        THE COURT:      All right.    Ladies and


                                  41

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 42 of 43 Document 50-44004373
 1           gentlemen, this is agreed facts -- excuse me, and

 2           you're to view those facts as conclusively proved.

 3                        MR. CHISHOLM:        I'm sorry, just one

 4           cleanup matter, Your Honor, and that would be if I

 5           could move for Exhibit --

 6                        THE COURT:     53?

 7                        MR. CHISHOLM:        -- 53.

 8                        THE COURT:     Any objection?

 9                        MR. SMITH:     No.

10                        MR. CHISHOLM:        Thank you.

11                        (Exhibit 53 was received.)

12                        THE COURT:     Tanyia, now you get it.

13                        THE CLERK:     Thank you.

14                        THE COURT:     Is Dr. Lelinski ready to

15           go?

16                        MR. LINDSAY:      Dr. Lelinski is ready to

17           go and I call her to the stand.

18                        THE COURT:     All right.     Raise your

19           right hand.

20                        JESSICA LELINSKI, M.D., called as a

21           witness herein, being first duly sworn, was

22           examined and testified as follows:

23                        THE COURT:     Have a seat, please.        Tell

24           us your name; spell your first and last name.

25                        THE WITNESS:      Jessica Lelinski,


                                  42

                                                             SMITH
     Case 2:17-cv-00862-LA Filed 06/14/19 Page 43 of 43 Document 50-44004374
